
	

114 HRES 14 IH: Urging the president to release information regarding the September 11, 2001, terrorist attacks upon the United States.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 14
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Jones (for himself, Mr. Lynch, and Mr. Massie) submitted the following resolution; which was referred to the Select Committee on Intelligence (Permanent Select)
		
		RESOLUTION
		Urging the president to release information regarding the September 11, 2001, terrorist attacks
			 upon the United States.
	
	
		Whereas President George W. Bush classified 28 pages of the Joint Inquiry into Intelligence
			 Activities Before and After the Terrorist Attacks of September 2001;
		Whereas the contents of the redacted pages are necessary for a full public understanding of the
			 events and circumstances surrounding the September 11, 2001, attacks upon
			 the United States;
		Whereas the executive branch’s decision to maintain the classified status of these pages prevents
			 the people of the United States from having access to information about
			 the involvement of certain foreign governments in the terrorist attacks of
			 September 2001; and
		Whereas the people of the United States and the families of the victims of the September 11, 2001,
			 terrorist attacks deserve full and public disclosure of the results of the
			 Joint Inquiry: Now, therefore, be it
	
		That it is the sense of the House of Representatives that—
			(1)the President should declassify the 28-page section of the Joint Inquiry into Intelligence
			 Community Activities Before and After the Terrorist Attacks of September
			 2001; and
			(2)the families of the victims and the people of the United States deserve answers about the events
			 and circumstances surrounding the September 11, 2001, attacks upon the
			 United States.
			
